Case 2:21-cv-00061-PA-JEM Document 35 Filed 08/02/21 Page 1 of 2 Page ID #:2345


 1                                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   GCIU EMPLOYER RETIREMENT                      Case No. CV 21-00061 PA (JEMx)
     FUND, et al.
12                                                 JUDGMENT
13                Plaintiffs,

14          v.

15   MNG ENTERPRISES, INC.
16                Defendant.
17
18
           Pursuant to the Court’s July 8, 2021 Order Affirming in Part and Vacating in Part the
19
     Arbitrator’s Award (Dkt. No. 33), and the parties’ Joint Request for Entry of Judgment (Dkt.
20
21   No. 34), it is hereby Ordered, Adjudged, and Decreed that:

22         1.     The Arbitrator’s finding that the Fund improperly assessed withdrawal liability
23   against MNG Controlled Group for alleged partial withdrawals that occurred on December
24
     31, 2014 and December 31, 2015 is affirmed;
25
           2.     The Arbitrator’s finding that the Fund correctly included the contribution
26
     history of the Daily Breeze and the Santa Cruz Sentinel in calculating the MNG Controlled
27
     Group and CNP Controlled Group’s liability is affirmed;
28
Case 2:21-cv-00061-PA-JEM Document 35 Filed 08/02/21 Page 2 of 2 Page ID #:2346


 1          3.     The Arbitrator’s finding that the Fund’s actuary failed to comply with the
 2   Employee Retirement Income Security Act when selecting assumptions for determining
 3
     liability for MNG Controlled Group’s withdrawal liability calculation is affirmed; and
 4
            4.     The Arbitrator made a transcription or typographical error in his conclusion
 5
     when he stated that the 7% interest rate for withdrawal liability determined by the Fund’s
 6
 7   actuary should be used. An 8% interest rate should be used.

 8   DATED: August 2, 2021

 9                                                   ___________________________________
                                                                Percy Anderson
10                                                     UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
